Citation Nr: 0615745	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  98-16 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1  Entitlement to service connection for a chronic low back 
disorder to include lumbosacral strain and degenerative disc 
disease with chronic pain.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability claimed as due to VA surgical treatment 
for carpal tunnel syndrome of the left wrist in May 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1970 to November 
1971.

This appeal to the Board of Veterans Appeals (the Board) was 
taken from actions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, CA.

The case was remanded by the Board for a hearing in October 
2003.

The case was again remanded on issue #4 by the Board in 
August 2004.  

Issues 1, 2 and 3 are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
resolution of issue #4 at this time.

2.  Evidence of record and medical expert opinion establish 
that the veteran has additional disability as a result of VA 
surgical treatment for carpal tunnel syndrome of the left 
wrist in May 1997.




CONCLUSION OF LAW

The criteria for compensation pursuant to 38 U.S.C.A. § 1151 
for additional disability claimed as due to VA surgical 
treatment for carpal tunnel syndrome of the left wrist in May 
1997, are met.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected.  See 38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.358.

For claims filed on or after October 1, 1997, [not the case 
herein], the appellant must show that the VA treatment in 
question resulted in additional disability (or death) and 
that the proximate cause of the disability (or death) was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability (or death) was an 
event which was not reasonably foreseeable. See VAOPGCPREC 
40-97; 38 U.S.C.A. § 1151. 

The veteran's physical condition immediately prior to the 
disease or injury upon which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  See 38 C.F.R. § 
3.358(b)(1). Compensation will not be payable for the 
continuance or natural progress of diseases or injuries for 
which the hospitalization or treatment was authorized. See 38 
C.F.R. § 3.358(b)(2).

Applicable law provides that compensation shall be awarded 
for a qualifying additional disability or death in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability if 
the disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary and the proximate cause of the disability or 
death was (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended. See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b)).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1)).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2)).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1)).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided. 
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.   See 3.361(d)(2)).

The Board notes that prior to October 1, 1997, 38 C.F.R. § 
3.358 stated that where it is determined that there is 
additional disability resulting from a disease or injury or 
an aggravation of an existing disease or injury suffered as a 
result of hospitalization or medical treatment, compensation 
will be payable for such additional disability. 38 C.F.R. § 
3.358.

In particular, the regulation, 38 C.F.R. § 3.358(c)(3), 
provided: Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative. Necessary consequences are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered. 
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.

Significantly, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault, requiring that additional disability be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care, or an event not reasonably foreseeable.

In a precedent opinion, the VA Office of General Counsel held 
that all claims for benefits under 38 U.S.C.A. § 1151, filed 
before October 1, 1997, must be adjudicated under the code 
provisions as they existed prior to that date.  See 
VAOPGCPREC 40-97.  For claims filed on or after October 1, 
1997, the claims must be decided under the amended 
regulations.  Here, the veteran's claim for benefits under 38 
U.S.C.A. § 1151 were filed prior to the revisions and, thus, 
such claims must be decided under the pre-October 1, 1997, 
version of 38 U.S.C.A. § 1151.  VAOPGCPREC 40-97.

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  Lay individuals may 
not render medical conclusions, see Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); however , a lay statement may be made 
which relays the visible symptoms of a disease or disability 
or the facts of observed situations or circumstances, see 
Caldwell v, Derwinski, 1 Vet. App. 466, 469 (1991), after 
which a decision must be made as to the credibility thereof 
in the context of probative medical evidence, see Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993).  In any event, the Board 
has the duty to assess the credibility and weight to be given 
the evidence.

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, op. cit. 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran had any disorder that was related to his period of 
active service. Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

Prior clinical records and reports are in the file for 
comparative purposes.

Pursuant to the most recent remand by the Board, opinions 
were secured from VA medical specialists as to the veteran's 
VA surgery in 1997 and how it impacted his prior and current 
wrist complaints.

The Board's 2004 remand, in pertinent part, requested the 
following:

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
severity and etiology of any left wrist 
disability which the veteran may 
currently have.  The claims folder should 
be made available to and reviewed by the 
examiner before the examination.  The 
examiner should record the full history 
of the disorder, including the veteran's 
own account of the nature of his 
increased disability which he asserts was 
the result of the VA surgery.  The 
examiner should specifically comment as 
to the likelihood that any currently 
found left wrist disability was caused or 
aggravated by the carpal tunnel surgery 
performed by the VA in May 1997.  The 
Board notes that because the veteran 
filed his claim prior to October 1, 1997, 
he is not required to show carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on VA's part in furnishing the medical or 
surgical treatment.

The veteran was evaluated by VA medical experts in September 
2005.  The extensive report of that reevaluation is in the 
file.  In summary, the examiner concluded as follows:

Based on the current medical literature, 
veteran's records, history and physical 
examination, it is at least as likely as 
not that the veteran's left wrist 
disability was aggravated (but not 
caused) by the carpal tunnel release 
surgery to the left hand in May 1997.

The veteran does have a history 
suggestive of repetitive motion with both 
hands performing graphic printing for 25+ 
years and he also had a positive 
rheumatoid factor of 171 in October 2004.  
According to UpToDate 2005, patients with 
rheumatoid arthritis may develop CTS that 
is often related to the significant 
involvement of the tenosynovium within 
the carpal tunnel.  In many cases, the 
symptoms of the median nerve compressive 
resolve as the synovitis is effectively 
treated.  One study identified the 
comorbid condition associated with 1000 
patients with carpal tunnel syndrome.  No 
associated conditions were found in 43 
percent of the cases.  However, in 6.5 
percent of the cases those with 
rheumatoid arthritis and other 
inflammatory disease developed carpal 
tunnel syndrome.  (emphasis added)

The RO was not satisfied with the above opinion and returned 
the case for further discussion.  The response was that the 
opinion stood as it had been prepared with regard to the 
aggravation caused by the surgery in 1997; and that the cause 
of the CTS had not been the surgery but repetitive motion and 
a possible history of rheumatoid arthritis.  His comparative 
symptoms were discussed in considerable detail.  It was noted 
that prior to surgery, he did not complain of a sharp ache 
but had decreased dexterity, numbness and tingling in his 
fingers.  After surgery and at present, although there has 
been some improvement noted on numerous occasions, he was 
continuing to complain of pain, decreased strength and 
paresthesia in his left hand.  

The RO continued to deny his claim on the basis that the CTS 
was not a result of service and that he exhibited no 
additional disability secondary to VA medical treatment.

Based on the evidence of record and the medical expert 
opinions now in the file, and duly noting that the veteran's 
claim pursuant to 38 U.S.C.A. §  1151 was filed prior to 
recent revisions, the Board finds that a doubt is raised as 
to the aggravation of the veteran's CTS by the VA surgery 
performed in May 1977.  The doubt is resolved in his favor.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability claimed as due to VA surgical treatment 
for carpal tunnel syndrome of the left wrist in May 1997, is 
granted, subject to the regulatory criteria relating to the 
payment of monetary awards.



REMAND

Issues #1, 2 and 3 were part of the most recent Board remands 
only to the extent that additional clinical records from in 
and since service were to be obtained.  It is not shown that 
further clinical records are reasonably available and further 
development in that regard is unnecessary.  

It has been suggested that the veteran's COPD and 
hypertension are due to his cigarette smoking which in turn 
was attributable to service.  And a recent VA examiner 
suggested that although the veteran had a history of back 
pain in and since service, this is not sufficient to 
attribute his current low back problems to service.  

With regard to these issues, precise medical opinions have 
not been acquired as to the etiology of the claimed 
disabilities.  

In general, it should be noted that legislation has been 
enacted prohibiting service connection for a death or 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
claimant during the claimant's military service.  38 U.S.C.A. 
§ 1103 (West 2002); see also Internal Revenue Service 
Restructuring and Reform Act of 1998, Pub. L. No. 105-206, 
112 Stat. 685, 865-66 (1998).  [New section 1103 applies only 
to claims filed after June 9, 1998].  

For claims filed after June 9, 1998, legislation prohibits 
service connection for a disability first manifested after 
service (or after an applicable presumptive period) on the 
basis that it resulted from disease or injury attributable to 
the use of tobacco products by a veteran during service.  See 
38 U.S.C.A. § 1103 (West 2002).  

Thus, in this case, medical opinions may be warranted as to 
whether the veteran's hypertension and/or COPD is as likely 
as not the result of cigarette smoking; and additionally, 
whether the veteran's in-service smoking caused COPD and/or 
hypertension, or whether he became nicotine dependent during 
service.  See VAOPGCPREC 2-93 (Jan. 1993) and VAOPGCPREC 19-
97 (May 1997). 

Consequently, the Board agrees that the requirements are 
sufficiently met to warrant further VA medical opinion.  See 
38 C.F.R. § 3.159(c)(4) (2005).

The veteran is entitled to appropriate medical opinion in his 
case with regard to the etiology of all of these 
disabilities.  

Pursuant to recent regulatory changes, it is unclear that the 
veteran is fully aware of what is required to support his 
claim.  And to that extent, it is unclear that all due 
process has been afforded him.

Accordingly, the Board finds that it is to his probable 
benefit that further development be attempted at this time.  

The case is REMANDED for the following action:

1.  The 
appellant 
has the 
right to 
submit 
additiona
l 
evidence 
and 
argument 
on the 
matter or 
matters 
the Board 
has 
remanded.  
Kutschero
usky v. 
West, 12 
Vet. App. 
369 
(1999).

2.  The 
veteran's 
file and 
all 
evidence 
associate
d 
therewith 
should be 
forwarded 
to 
pertinent 
VA 
physician
s for 
opinions 
as to (a) 
when his 
back, 
respirato
ry and 
hypertens
ive 
problems 
were 
first 
manifeste
d; (b) to 
what each 
of the 
disabilit
ies are 
due; and 
(c) 
whether 
it is as 
likely as 
not that 
his low 
back 
problems 
with pain 
and 
degenerat
ive 
changes, 
COPD and 
hypertens
ion are 
of 
service 
origin.  
The 
examiners 
should 
provide 
supportiv
e bases 
as 
applicabl
e.

3.  The 
case 
should 
then be 
reviewed 
by the 
RO.  If 
the 
decision 
remains 
unsatisfa
ctory, a 
SSOC 
should be 
issued 
and the 
veteran 
and his 
represent
ative 
should be 
afforded 
a 
reasonabl
e 
opportuni
ty to 
respond.  
The case 
should 
then be 
returned 
to the 
Board for 
further 
appellate 
review.  
The 
veteran 
need do 
nothing 
further 
until so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


